Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 8/15/2022 has been entered.  

Claim Objections
Claim 1 is objected to because of the following informalities: in claim 1, line 12, the phrase “region formed” might be better worded as “region being formed”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirata (US 7,972,124).
Claim 1:  Hirata discloses a system (Figs. 1-4) comprising an orifice plate (Fig. 1, 12) having at least one orifice (12a) therein, a first side, and a second side opposite to the first side (see Fig. 1); a fan element (2/21/22) proximate to the first side of the orifice plate (note proximity depicted in Fig. 4D between 2 and 12), the fan element defining a portion of a chamber (note chamber 3), the fan element being configured to undergo vibrational motion to draw a fluid into the chamber through a vent (10a, see Fig. 4B, Examiner noting that no obstruction prevents fluid from entering 10a via low pressure formation around 12a during the expansion movement of 2) and to drive the fluid from the first side of the orifice plate out of the chamber through the at least one orifice to the second side of the orifice plate (as can be appreciated from Fig. 4C), the fluid driven through the at least one orifice resulting in a low pressure region proximate to the second side orifice plate (as can be appreciated from Fig. 4B, as element 2 moves downward, a local low pressure will be present at orifice 12a), the vent (10a) being different from the at least one orifice (12a); and at least one channel (note channel portions 4/12b/13b/21a/14b and 11b) adjacent to the fan element (note adjacency of channel 11b with fan element in Fig. 4D or, alternatively, the channel adjacency of 21/22 with 21a), the fluid being drawn through the at least one channel in response to the fluid being driven through the at least one orifice and the low pressure region formed (see Fig. 4D).
Claim 6:  Hirata further discloses that the fan element includes a plurality of anchored edges (note anchored edges at/near 21a) such that a central portion of the fan element undergoes the vibrational motion (Fig. 4).
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho (US20050074662).
Claim 1:  Cho discloses a system (Figs. 3-4) comprising an orifice plate (70) having at least one orifice (73/75) therein, a first side, and a second side opposite to the first side (see Figs. 3-4); a fan element (80/87/89) proximate to the first side of the orifice plate (Fig. 4), the fan element defining a portion of a chamber (note chamber within 85), the fan element being configured to undergo vibrational motion to draw a fluid into the chamber through a vent (note side vent opening around 90 in Fig. 4) and to drive the fluid from the first side of the orifice plate out of the chamber through the at least one orifice to the second side of the orifice plate (see Fig. 4), the fluid driven through the at least one orifice resulting in a low pressure region proximate to the second side orifice plate (as can be appreciated from Fig. 4, as orifice plate moves downward, a local low pressure will be present at orifice 75), the vent being different from the at least one orifice (Fig. 4); and at least one channel (note channel portions around 80 and 73) adjacent to the fan element, the fluid being drawn through the at least one channel in response to the fluid being driven through the at least one orifice and the low pressure region formed (see Fig. 4).
Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho (US20050089415).
Claim 1:  Cho discloses a system (Figs. 2-6) comprising an orifice plate (25) having at least one orifice (22) therein, a first side, and a second side opposite to the first side (see Figs. 2-5); a fan element (11) proximate to the first side of the orifice plate (Fig. 2), the fan element defining a portion of a chamber (note chamber within 10), the fan element being configured to undergo vibrational motion to draw a fluid into the chamber through a vent (14) and to drive the fluid from the first side of the orifice plate out of the chamber through the at least one orifice to the second side of the orifice plate (see Figs. 4-6), the fluid driven through the at least one orifice resulting in a low pressure region proximate to the second side orifice plate (as can be appreciated from Fig. 4B, as orifice plate moves upward, a local low pressure will be present near orifice 22), the vent being different from the at least one orifice (Figs. 2-6); and at least one channel (note channel gap at 16 and/or channels at/near 18/35 in Figures 5-6) adjacent to the fan element, the fluid being drawn through the at least one channel in response to the fluid being driven through the at least one orifice and the low pressure region formed (see Figs. 4-6).
Claim 3:  Cho further discloses a support structure (26), the fan element including a plurality of edges (note corner edges of 11), at least one of the plurality of edges being anchored to the support structure such that an edge of the plurality of edges is free to vibrate (see Figs. 2-4).  
Claim 4:  Cho further discloses that a border of the channel (16) is defined by the fan element, wherein the orifice plate is proximate to the edge (see Figs. 2-3).
Claim 5:  Cho further discloses that the fluid flows substantially parallel to a surface of the fan element (see Figs. 4 and 6 and fluid flow direction).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirata (US 7,972,124) in view of Yamada (US 4,780,062).
Claim 19:  Hirata discloses a method (Figs. 1-4) comprising driving a fan element (2/21/22) to undergo vibrational motion, the fan element defining a portion of a chamber (note chamber 3), the vibrational motion of the fan element drawing a fluid into the chamber through a vent (10a, see Fig. 4B, Examiner noting that no obstruction prevents fluid from entering 10a via low pressure formation around 12a during the expansion movement of 2) and driving the fluid from a first side of an orifice plate (Fig. 1, 12) out of the chamber through at least one orifice (12a) of the orifice plate to a second side of the orifice plate (as can be appreciated from Fig. 4C), the second side being opposite to the first side, the fan element being proximate to the first side of the orifice plate (Fig. 1), the vent being different from the at least one orifice (Fig. 1), the fluid driven through the at least one orifice resulting in a low pressure region proximate to the second side orifice plate (as can be appreciated from Fig. 4B, as element 2 moves downward, a local low pressure will be present at orifice 12a), the fluid being drawn through at least one channel adjacent to the fan element (note adjacency of channel 11b with fan element in Fig. 4D or, alternatively, the channel adjacency of 21/22 with 21a) in response to the fluid being driven through the at least one orifice (see Fig. 4D).
Hirata is silent about utilizing feedback to control a frequency of the vibrational motion.  However, it is well known to utilize feedback to control a frequency of the vibrational motion (which would also influence the associated low pressure formation) as taught by Yamada (see Abstract, Fig. 2, note feedback control).  It would have been obvious before the effective filing date of the invention to include the feedback arrangement of Yamada into the apparatus of Hirata to provide better fan efficiency and reduce energy losses (see col. 1, lines 50-53).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US20050089415) in view of Yamada (US 4,780,062).
Claim 19:  Cho discloses a method (Figs. 2-6) comprising driving a fan element (11) to undergo vibrational motion, the fan element defining a portion of a chamber (note chamber within 10), the vibrational motion of the fan element drawing a fluid into the chamber through a vent (14) and driving the fluid from a first side of an orifice plate (25) out of the chamber through at least one orifice (22) of the orifice plate to a second side of the orifice plate (Figs. 2-5), the second side being opposite to the first side, the fan element being proximate to the first side of the orifice plate (Figs. 2-5), the vent being different from the at least one orifice (Figs. 2-5), the fluid driven through the at least one orifice resulting in a low pressure region proximate to the second side orifice plate (as can be appreciated from Fig. 4B, as orifice plate moves upward, a local low pressure will be present near orifice 22), the fluid being drawn through at least one channel adjacent to the fan element (note channel gap at 16 and/or channels at/near 18/35 in Figures 5-6) in response to the fluid being driven through the at least one orifice (see Fig. 4).
Hirata is silent about utilizing feedback to control a frequency of the vibrational motion.  However, it is well known to utilize feedback to control a frequency of the vibrational motion (which would also influence the associated low pressure formation) as taught by Yamada (see Abstract, Fig. 2, note feedback control).  It would have been obvious before the effective filing date of the invention to include the feedback arrangement of Yamada into the apparatus of Hirata to provide better fan efficiency and reduce energy losses (see col. 1, lines 50-53).
Claims 11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US20050089415) in view of Donnelly (US20140216696).
Claim 11:  Cho discloses a system (Figs. 2-6), comprising a cell including an orifice plate (25), a fan element (11), and a chamber (note chamber within 10), a portion of the chamber being defined by the fan element (see Figs. 2-5), at least one channel (note channel gap at 16 and/or channels at/near 18/35 in Figures 5-6) being adjacent to the fan element of the cooling cell, the orifice plate having at least one orifice (22) therein, a first side, and a second side opposite to the first side (Figs. 2-5), the fan element being proximate to the first side of the orifice plate (Figs. 2-5), the fan element being configured to undergo vibrational motion to draw a fluid into the chamber through a vent (14) and to drive the fluid from the first side of the orifice plate out of the chamber through the at least one orifice to the second side of the orifice plate (see Figs. 4-6), the vent being different from the at least one orifice (Figs. 2-6), the fluid driven through the at least one orifice resulting in a low pressure region proximate to the second side orifice plate (as can be appreciated from Fig. 4B, as orifice plate moves upward, a local low pressure will be present near orifice 22), the fluid being drawn through the at least one channel in response to the fluid being driven through the at least one orifice and the low pressure region formed (see Figs. 4-6).
Cho’s system does not include a plurality of cells; however, it is well known in the art to utilize a plurality of units to increase cooling capacity, as taught by Donnelly (see array in Fig. 3).  It would have been obvious before the effective filing date of the invention to include a plurality of cells like that taught by Donnelly into the system of Cho in order to provide more cooling capacity to an associated electronic device.
Claim 13:  Cho and Donnelly teach the previous limitations.  Cho further discloses that each cell further comprises a support structure (26), the fan element including a plurality of edges (note corner edges of 11), at least one of the plurality of edges being anchored to the support structure such that an edge of the plurality of edges is free to vibrate (see Figs. 2-4)
Claim 14:  Cho and Donnelly teach the previous limitations.  Cho further discloses that a border of the channel (16) is defined by the fan element, wherein the orifice plate is proximate to the edge (see Figs. 2-3).
Claim 15:  Cho and Donnelly teach the previous limitations.  Cho further discloses that the fluid flows substantially parallel to a surface of the fan element (see Figs. 4 and 6 and fluid flow direction).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Examiner has newly included the Cho and Donnelly references.  With regard to Hirata, and in response to Applicant’s concerns about the opening at 12a and the adjacency of the channel 11b, Examiner has reorganized the rejection, with a vent chosen at 10a and the channel chosen near/at the radial outer portion of the fan element (2/21/22).  As can be appreciated from Figures 4, the vent opening at 10a would certainly accommodate intake fluid during step 4B in addition to also acting as a discharge exit as shown in Fig. 4D.  With respect to the discharge of fluid depicted in Fig. 4D, Examiner reasons that the mechanism by which the exiting fluid from the chamber next to the fan element “carries” channel fluid with it is a consequence of the venturi effect in which a moving jet of fluid entering a constricted area of 12a/10a will exhibit a reduction in static pressure and thereby induce fluid into the fluid flow (see Figure below, from https://en.wikipedia.org/wiki/Venturi_effect).

    PNG
    media_image1.png
    243
    298
    media_image1.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746